t c summary opinion united_states tax_court janet m weiss and francis e weiss petitioners v commissioner of internal revenue respondent docket no 20147-12s filed date janet m weiss and francis e weiss pro sese bryan dotson and bruce martin wilpon for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in texas after concessions the issues remaining for decision are whether petitioners may exclude from gross_income mr weiss’ military retired pay and are entitled to deductions for unreimbursed employee business_expenses reported on schedule a itemized_deductions continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that petitioners are entitled to itemized_deductions of dollar_figure and dollar_figure for charitable_contributions and gambling_losses respectively respondent concedes that petitioners are entitled to an itemized_deduction of dollar_figure for taxes petitioners’ itemized_deductions exceed the standard_deduction and petitioners are not liable for the accuracy-related_penalty under sec_6662 other concessions are strictly computational and will be resolved in rule_155_computations to be submitted in accordance with this opinion background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference mr weiss has four children from a prior marriage and three children with mrs weiss petitioners resided in denver colorado between january and date and in san antonio texas through the remainder of that year i mr weiss a military service mr weiss joined the u s army army in as a cadet at the u s military academy at west point new york he served years in active_duty and years in the army reserve with breaks in service of varying lengths in and during his military service mr weiss was diagnosed with six disabilities related to various health issues including knee injuries in and a serious back problem in and depression in although army medical personnel counseled mr weiss to retire because of a medical disability in he declined to do so because he wanted to retire with the enhanced benefits that would come with years of active_service b retirement from military service mr weiss retired from the army on date and he testified that the department of veterans affairs va determined that he was disabled at the time of his retirement shortly after his retirement the defense finance and accounting service dfas sent a letter to mr weiss explaining that it had computed his retired pay pursuant to a formula using his active_duty pay rate of dollar_figure multiplied by a percentage rate derived in part from hi sec_21 years of active_duty service there is no indication that dfas considered mr weiss’ disability rating in computing his retired pay retired pay the record includes a copy of mr weiss’ dfas account statement for date which shows that his gross retired pay for was dollar_figure and that the following nontaxable amounts were withheld from his monthly payments dollar_figure for va waiver dollar_figure for sbp costs and dollar_figure for former spouse ded the va waiver amount represents the portion of mr weiss’ retired pay that was waived in connection with his election to receive va disability compensation sbp costs refers to the reduction in mr before a military retiree was not permitted to receive military retired pay and va disability compensation concurrently see u s c sec continued weiss’ retired pay to account for his election to provide survivor benefits for mrs weiss and the couple’s children finally former spouse ded represents amounts that dfas withheld from mr weiss’ retired pay and remitted to his former spouse consistent with the terms of their divorce agreement disability compensation the record includes letters from the va to mr weiss dated date date date and date confirming that he was receiving service-connected disability compensation during those years continued supp see also u s c secs supp in this regard a retiree was required to waive retired pay in an amount equal to any va disability compensation received va waiver see s rept no pincite in the national defense authorization act for fiscal_year pub_l_no sec_641 a - c stat pincite4 congress repealed u s c sec and amended u s c sec to eliminate over a 10-year period beginning date the concurrent receipt restriction outlined above as applied to military retirees with service-connected disabilities rated by the va at not less than see u s c sec c supp in accordance with u s c sec c of the dollar_figure that mr weiss received in va disability compensation during approximately dollar_figure per month was excluded in computing the amount of his va waiver sec_122 provides the general_rule that in the case of a member of the uniformed_services of the united_states gross_income does not include the amount of any reduction in retired pay pursuant to the provisions of u s c ch annuities based on retired or retainer pay his disability ratings from to ranged from to the record does not reflect the date that mr weiss first applied for va disability benefits during mr weiss received disability compensation of dollar_figure from the va the parties agree that mr weiss’ disability compensation is excludable from petitioners’ gross_income pursuant to sec_104 ii mrs weiss’ employment mrs weiss works as a destination manager assisting clients by arranging hotel accommodations transportation and entertainment for large groups attending business conventions and similar events she was employed in this capacity by usa hosts in las vegas nevada during although the parties stipulated that mrs weiss was unemployed from january to date mrs weiss testified that she worked as an independent_contractor from march to date for a company called circa arizona mrs weiss further testified that she worked out of an office in her home in denver making telephone calls to potential clients to solicit visits for phoenix arizona and san antonio texas petitioners testified that they also used the office space to conduct personal business mrs weiss testified that she took two business trips from denver during june and date on one trip she drove round trip from denver to houston and dallas and on the other she drove round trip from denver to san antonio she testified that on both trips she met with various clients to preserve business relationships she did not maintain a contemporaneous mileage log for the two trips in mid-date petitioners moved from denver to san antonio and mrs weiss began working for kenneth r thornton fun factory events fun factory providing destination management services for clients traveling to houston austin and san antonio mrs weiss testified that she purchased clothing to wear only for business meetings she conceded however that the clothing could be used for personal everyday wear during fall mrs weiss took potential clients to dinner in the san antonio area she had worked with these clients in the past and hoped that they would become fun factory clients in the future mrs weiss testified that fun factory was very tight on reimbursements and would not reimburse employee_expenses without preapproval days in advance the record does not include a copy of fun factory’s or circa arizona’s employee reimbursement policy iii petitioners’ tax_return a wages petitioners timely filed a joint federal_income_tax return for reporting total wages of dollar_figure comprising dollar_figure that mr weiss earned working for the u s census bureau and dollar_figure and dollar_figure that mrs weiss earned working for fun factory and usa hosts ltd respectively mrs weiss also reported that she received nonemployee compensation of dollar_figure from circa arizona b mr weiss’ retirement income dfas issued to mr weiss a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting that he received taxable retired pay of dollar_figure during although petitioners reported dollar_figure of pensions and annuities income on lines 16a and 16b of their return they fully offset that amount by subtracting dollar_figure from income on line other income c unreimbursed employee business_expenses petitioners claimed itemized_deductions on schedule a including a deduction of dollar_figure for unreimbursed employee business_expenses petitioners attached to their return form_2106 employee business_expenses listing vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment expenditures of dollar_figure after the application of the limitation prescribed by sec_274 iv notice_of_deficiency respondent issued a notice_of_deficiency to petitioners disallowing an exclusion_from_gross_income of dollar_figure related to mr weiss’ retired pay and the deduction petitioners claimed on schedule a for unreimbursed employee business_expenses petitioners raised no objection at trial when respondent clarified that the correct amount of the disallowed exclusion_from_gross_income should have been dollar_figure--the entire amount that petitioners reported on line of their return petitioners used the standard mileage rate to compute the amount of the deduction they claimed for vehicle expenses the commissioner generally updates the optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 v petitioners’ records a petitioners’ revised form_2106 in preparation for trial petitioners prepared a revised form_2106 listing vehicle expenses of dollar_figure meals and entertainment_expenses of dollar_figure and unspecified miscellaneous expenses of dollar_figure b vehicle expenses among petitioners’ tax records for is a handwritten note which states day s miles dollar_figure dollar_figure dollar_figure the note apparently relates to mrs weiss’ daily commute to fun factory’s office in san antonio during the latter half of petitioners created a mileage log and presented it to respondent shortly before trial the mileage log states that mrs weiss drove a total of big_number miles on round trips from denver to houston and dallas and from denver to san antonio during june and date respectively c meals and entertainment and other expenses mrs weiss proffered copies of credit card statements and individual receipts from various restaurants department stores and parking and toll charges it appears to be a coincidence that mrs weiss’ two business trips from denver and the miles she apparently drove in san antonio during the second half of the year both totaled big_number miles in an effort to substantiate unreimbursed expenses for meals and entertainment clothing and transportation most of the credit card statements were illegible and many of the receipts lacked any information related to the business_purpose underlying the expenditure a few of the receipts included a handwritten notation such as client or client gift discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 on the other hand respondent bears the burden_of_proof in respect of increases in the deficiency see rule a and specifically the deficiency amount attributable to the increase in the amount disallowed as an exclusion from income from dollar_figure to dollar_figure petitioners bear the burden of proving that they were entitled to the deduction for unreimbursed employee business_expenses claimed on schedule a as discussed in detail below however they did not comply with the code’s substantiation requirements and have not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 in respect of that matter see sec_7491 and 116_tc_438 because we decide on the preponderance_of_the_evidence that no amount of mr weiss’ retired pay may be excluded from income the allocation of the burden continued i mr weiss’ retired pay sec_61 provides that gross_income means all income from whatever source derived pensions and retirement allowances constitute gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs military retired pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir sec_104 provides an exclusion_from_gross_income for amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country as previously mentioned respondent does not dispute that mr weiss is entitled to exclude from gross_income the disability compensation that he received from the va during respondent determined however that mr weiss was not entitled to exclude from gross_income the retired pay that he received from dfas because those payments were not made for personal injuries or sickness as a general_rule provisions granting special tax exemptions are strictly construed 311_us_46 in continued of proof is immaterial see 131_tc_185 this case we consider whether the payments mr weiss received from dfas qualify for exclusion under sec_104 or some other provision of law see 17_tc_830 military retired pay for length of service normally is not exempt from taxation id holt v commissioner tcmemo_1999_348 mr weiss relies on sec_1_122-1 income_tax regs and specifically example of paragraph d of the regulation to support his contention that his retired pay is excludable from gross_income we note that the retiree in example was receiving disability retirement pay under sec_1401 of title mr weiss contends that if you are disabled on the same day you retired it means that you were disabled in service and that is my justification for_the_use_of the sec_1_122-1 although mr weiss testified that the va determined that he was disabled at the time he retired in date there is no documentation showing the date that he first applied for disability compensation against that backdrop we also note that dfas made no mention of a disability in its letter to mr weiss explaining how it computed his retired pay to the contrary dfas computed his retired pay solely on the basis of his active_duty pay rate and years of active_service although there is no dispute that mr weiss suffered from service-related disabilities there is nothing in the record to show that he was incapable of remaining in active_duty or that he retired as a direct result of his disabilities indeed he continued to work for the census bureau during the court has previously considered arguments similar to mr weiss’ and has held that military retired pay is included in gross_income regardless of a va disability determination see 49_tc_57 sidoran v commissioner tcmemo_1979_56 aff’d 640_f2d_231 9th cir in these cases we held that a va disability determination does not establish that a portion of a pension is received for injuries sustained during active_service moreover mr weiss is receiving disability compensation from the va that the parties agree is excludable from petitioners’ gross_income see holt v commissioner tcmemo_1999_348 under the circumstances mr weiss’ reliance on sec_1_122-1 income_tax regs is misplaced as is relevant here the regulation provides rules for the order in which exclusions from disability retired pay are taken into account under sec_122 and sec_104 contrary to mr weiss’ understanding neither the primary text of the regulation nor example which speaks to an individual who unlike mr weiss received disability retired pay under u s c sec_1401 provides authority for excluding his retired pay from gross_income under the circumstances presented in this case the regulation aside mr weiss also cites a no_change_letter that he received following an irs examination of petitioners’ joint tax_return for as further evidence confirming that the position he asserts in this case is correct we understand mr weiss to contend that respondent is estopped to take a contrary position in this case we disagree it is well settled that the acceptance or acquiescence in returns filed by a taxpayer in previous years creates no estoppel against the commissioner nor does the overlooking of an error in a return upon audit create any such estoppel see 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 in short neither the commissioner nor the court is constrained in this case by the no_change_letter issued in respect of petitioners’ tax_return for see eg 139_tc_418 aff’d ___ fed appx ___ wl 4th cir date consistent with the foregoing we agree with respondent that petitioners are not entitled to exclude dollar_figure from their gross_income for ii unreimbursed employee business_expenses deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date a lack of evidence of employer reimbursement policy although the record indicates that mrs weiss was employed by circa arizona and fun factory during she failed to produce direct evidence related to either company’s employee reimbursement policy she testified only that fun factory was very tight with reimbursements under the circumstances we are unable to determine that the expenses in dispute constitute ordinary and necessary business_expenses within the meaning of sec_162 see podems v commissioner t c pincite rehman v commissioner tcmemo_2013_71 at b lack of substantiation vehicle expenses the record includes a mileage log related to trips that mrs weiss took from denver to various cities in texas during june and date and a handwritten note which appears to relate to her daily commute to fun factory during the latter half of neither record was created contemporaneously in although our holding on this point would be sufficient to sustain respondent’s determination disallowing the deduction petitioners claimed for unreimbursed employee business_expenses we also conclude that petitioners failed to adequately substantiate the expenses underlying the deduction as a general_rule the costs of commuting between a taxpayer’s residence and place of business or employment are nondeductible personal expenses see 413_us_838 326_us_465 sec_1_262-1 income_tax regs on this record we conclude that the mileage listed in the handwritten note represents nondeductible personal commuting expenses see eg 32_tc_947 aff’d 283_f2d_865 5th cir although the mileage log provides detailed information regarding mrs weiss’ two round trips from denver to texas the log was not created contemporaneously but rather was created shortly before trial in consequently it does not qualify as an adequate record within the meaning of sec_1_274-5t temporary income_tax regs supra moreover mrs weiss failed to provide other reliable evidence corroborating her own statement sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or business use of listed_property see sec_1_274-5t c temporary income_tax regs supra in sum mrs weiss failed to show that the vehicle expenses constitute ordinary and necessary business_expenses within the meaning of sec_162 consistent with the foregoing we sustain respondent’s determination disallowing the deduction petitioners’ claimed for vehicle expenses meals and entertainment_expenses petitioners claimed a deduction of dollar_figure for meals and entertainment_expenses meals and entertainment_expenses are also subject_to the strict substantiation requirements of sec_274 petitioners provided copies of several receipts from restaurants purportedly related to mrs weiss’ business meetings with potential clients many of the receipts were illegible only three receipts listed client names and none detailed a business_purpose in addition some of the meetings were with personal business contacts and not with clients of fun factory on the record presented petitioners have failed to meet the strict substantiation requirements of sec_274 for meals and entertainment_expenses respondent’s determination disallowing the deduction petitioners claimed in respect of these expenses is sustained miscellaneous expenses petitioners listed miscellaneous employee business_expenses of dollar_figure on the revised form_2106 mrs weiss provided copies of receipts from department stores for clothing that she purchased to wear to business meetings the cost of clothing that is required or essential in an employment and which is not suitable for general or personal wear and is not so worn is a deductible expense 30_tc_757 see wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 however mrs weiss was not required to wear a uniform to work and she admitted at trial that the clothes that she purchased and wore for business meetings were also suitable for general or personal wear therefore petitioners are not entitled to a deduction for these items petitioners also provided copies of receipts marked client or client gifts invoices for tolls and valet parking and credit card statements with handwritten notes however these records were mostly illegible and they did not indicate the client name or business_purpose of the purported business_expense in the absence of proper substantiation respondent’s determination disallowing the deduction petitioners claimed for miscellaneous employee business_expenses is sustained iii business use of home a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a see 125_tc_271 mrs weiss testified that she used a bedroom in petitioners’ home to perform work for circa arizona petitioners both testified however that they used the room for personal matters consequently petitioners are not entitled to a deduction for the business use of their home see lofstrom v commissioner t c pincite to reflect the foregoing decision will be entered under rule
